Dismissed and Memorandum Opinion filed November 6, 2014.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-14-00432-CV

                    LAWRENCE THOMPSON, Appellant
                                       V.

                          KERRY ALLEN, Appellee

                    On Appeal from the 61st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-10948

                 MEMORANDUM                     OPINION


      This is an attempted appeal from a judgment signed December 18, 2013.
Appellant’s notice of appeal was filed May 1, 2014.

      On September 4, 2014, we directed the Harris County District Clerk to file a
partial clerk’s record containing (1) the court’s judgment; (2) any request for
findings of fact and conclusions of law, any post-judgment motion, and the court’s
order on the motion; and (3) the notice of appeal, in order that we might determine
our jurisdiction.

      The record was filed and does not contain any post-judgment motion that
would operate to extend the appellate timetable. Accordingly, appellant’s notice of
appeal was due thirty days after the judgment was signed, on January 17, 2014.
See Tex. R. App. P. 26.1. The notice of appeal, filed May 1, 2014, is therefore
untimely.

      On September 25, 2014, the parties were notified of the court’s intention to
dismiss the appeal for want of jurisdiction.      See Tex. R. App. P. 42.3(a).
Appellant’s response fails to demonstrate that this Court has jurisdiction to
entertain the appeal.

      Accordingly, the appeal is ordered dismissed.



                                     PER CURIAM



Panel consists of Justices Boyce, Jamison and Donovan.




                                        2